Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is responsive to the amendment filed on August 22, 2022.
Claim 4 has been cancelled based on the current amendment. Claims 1-3, 5-9 are currently pending in the application and are considered in this Office action, with claims 1-3, 5-8 amended, and new claim 9 added.

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on August 22, 2022 is acknowledged. The traversal is on the ground(s) that as a result of claim amendment filed on August 22, 2022, all pending claims are directed to a single invention of a water inlet assembly, elected as Group I. Examiner agrees with Applicant. Accordingly claims 1-3, 5-9 are considered in this Office action.

Specification
The abstract of the disclosure is objected to because the abstract exceeds 150 words. The abstract should be within the range of 50 to 150 words. Correction is required.
The abstract of the disclosure is further objected to because the abstract contains legal phraseology often used in patent claims, such as "said". The form and legal phraseology often used in patent claims should be avoided. Correction is required.
The abstract of the disclosure is objected to because the abstract contains phrases which can be implied, such as "The present invention relates". It should avoid using phrases which can be implied. Correction is required. 

Claim Objections
Claim(s) 7 and 8 is/are objected to because of the following informalities: 
“connected to valve” (claim 7) should be changed to “connected to the valve”.
“in cover body” (claim 7) should be changed to “in the cover body”.
“wherein condensation section” (claim 8) should be changed to “wherein the condensation section”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-3, 5-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haltmayer et al. (US 2009/0277481 A1), hereinafter Haltmayer.
Regarding claim 1, Haltmayer discloses a water inlet assembly (water inlet device 3, e.g. Fig. 2) comprising a body (housing 23) in the form of a hollow closed chamber having a first opening (inlet opening 43) on a first side thereof (e.g. Fig. 3, para 38); a connection area located on a surface of the body and including a hole (washing container opening 42, e.g. Fig. 3); a cover assembly positioned to close the first opening (hood-like cover 48, e.g. Fig. 3, para 38), in communication with the body through the first opening, and including a cover body (hood-like cover 48) closing the first opening (Fig. 3), a water inlet section ( feed conduit 45) forming a chamber extending from one side of the cover body (Fig. 2), a second opening (ventilation opening between edge 46 of 43 and feed conduit 45, para 38) located on the water inlet section, a condensation section (formed by partition 38, connecting piece 25, expansion tube 27, para 36) in the form of a chamber, extending into the body (via 38) from a second side of the cover body, and a third opening (steam outlet opening 41, para 36) located on the cover body where the condensation section is situated (e.g. Fig. 3). The second opening is capable to allow air to enter an interior of the water inlet section. 
Regarding claim 2, Haltmayer discloses that the condensation section comprises a first conduit (27) extending substantially linearly and a second conduit (25) extending linearly and parallel to the first conduit.
Regarding claim 3, the first conduit (27) in the arrangement of Haltmayer comprises a first inlet (adjacent 41) and a first outlet (upper end of 27) located at the opposite ends of the first conduit (Fig. 3).
Regarding claim 5, the second conduit (25) in the arrangement of Haltmayer comprises a second inlet (adjacent 41) and a second outlet (upper end of 25) located at the opposite ends of the second conduit.
Regarding claim 6, Haltmayer discloses that the cover assembly comprises a connection member (45) having a first end connected to the water inlet section, and a second end spaced from the first end (e.g. Fig. 3). The disclosed first and second ends are capable to provide access to the water inlet section.
Regarding claim 7, in the water inlet assembly disclosed by Haltmayer, the condensation section is capable to convert steam into water, and to reduce steam at the third opening in the cover body. The recitation that the water inlet assembly is for use in a washing device for providing washing and rinsing processes, the washing device having a housing including a lower chamber, an inner chamber in which washing and rinsing processes are performed, a side panel forming one side of the inner chamber; a valve located in the lower chamber and connected to a water pipe conveying water from a source; a water inlet opening located in the side panel and providing water intake to the inner chamber; and a connection pipe connected to the valve and conveying water coming from the water pipe and passing through the valve into the water inlet opening, is interpreted as a recitation of the intended use of the claimed water inlet assembly. The water inlet assembly disclosed by Haltmayer is capable to be used in the washing device having the recited structure. Further, Haltmayer discloses that the water inlet assembly is to be used to washing chamber of a washing device for providing washing and rinsing processes (appliance, such as dishwasher, e.g. Fig. 1, paras 2-3, 28), having a housing (para 28) including a lower chamber ((15), an inner chamber (1) in which washing and rinsing processes are performed, a side panel (9) forming one side of the inner chamber; a valve connected to a water pipe conveying water from a source (para 31); a water inlet opening located in the side panel and providing water intake to the inner chamber (para 33); and a connection pipe (21) connected to the valve and conveying water coming from the water pipe and passing through the valve into the water inlet opening (e.g. Fig. 1, para 31).
Regarding claim 8, Haltmayer discloses that the condensation section comprises a first conduit (27) and a second conduit (25). The second conduit is capable to pass steam.
Regarding claim 9, in the water inlet assembly disclosed by Haltmayer, the second opening is capable to prevent the water in the inner chamber of the washing device to be passed through the water inlet section to the connection pipe, in case of a reverse pressure during the washing and rinsing processes, by allowing air to enter the water inlet section (via spacing around 45).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Haltmayer et al. (US 2009/0277481 A1), hereinafter Haltmayer.
The reliance of Haltmayer is set forth supra.
Regarding claim 1, as an alternative secondary interpretation of the cover assembly being positioned to close the first opening of the body as the cover assembly and the body being separate elements (not explicitly claimed), In the arrangement of Haltmayer, the body and the cover assembly are integrally made. Haltmayer does not disclose that the body and the cover assembly are separate elements. it would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the body and the cover assembly as separate elements, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. See MPEP §2144.04(V)(C) regarding Making Separable. The motivation for doing so would be to allow disassembling for cleaning.
Regarding claims 2-3, 5-9, Haltmayer is relied on as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA GRAF whose telephone number is 571-272-9854. The examiner can normally be reached on M-F 8am-4pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA GRAF/Examiner, Art Unit 1711